Citation Nr: 1302808	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral leg disability.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the knees.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the lumbosacral spine.  

4.  Entitlement to an increased rating for bilateral pes planus, in excess of 10 percent until February 6, 2012, and 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1959 to June 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2009 and February 2010 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of service connection for degenerative joint disease of the knees and lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral leg pain was denied by the RO in a November 2007 rating action on the basis that bilateral leg pain was not shown to have been manifested during service or shown to be related to service-connected pes planus.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the November 2007 decision denying service connection for bilateral leg disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  On VA examination dated in September 2008, the Veteran was diagnosed as having bilateral posterior tibial tendon dysfunction as a result of his service-connected pes planus.  

4.  Service connection for bilateral knee disabilities was denied by the RO in a November 2007 rating action on the basis that a bilateral knee disability was not shown to have been related to service or to the Veteran's service-connected pes planus.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

5.  Since the November 2007 decision denying service connection for bilateral knee disabilities, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

6.  Service connection for a lumbosacral spine disability was denied by the RO in a November 2007 rating action on the basis that a lumbosacral spine disability was not demonstrated during service and that there was no demonstration of a chronic disability to account for the Veteran's low back symptoms.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

7.  Since the November 2007 decision denying service connection for a low back disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

8.  From the date of the Veteran's claim in November 2009 until February 6, 2012, the Veteran's pes planus was manifested by pain on use of the feet, that was not completely relieved by arch supports; there is no documentation of swelling of either foot or characteristic callosities.  

9.  As of February 6, 2012, the Veteran's pes planus has been primarily manifested by objective evidence of marked deformity of the left foot as well as swelling of the left foot; symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the November 2007 decision of the RO that denied service connection for a bilateral leg disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  Bilateral posterior tibial tendon dysfunction is shown to be proximately due to or the result of service-connected pes planus.  38 C.F.R. § 3.310(a) (2012).  

3.  The additional evidence received subsequent to the November 2007 decision of the RO that denied service connection for bilateral knee disabilities is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The additional evidence received subsequent to the November 2007 decision of the RO that denied service connection for a low back disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The criteria for an increased rating in excess of 10 percent for pes planus have not been met from the date of the Veteran's claim until February 6, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2012).  

6.  The criteria for an increased rating in excess of 30 percent for pes planus have not been met for the period from February 6, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  January and December 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The January 2009 letter also informed the Veteran of disability rating and effective date criteria as well as notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in February 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Reopening Service Connection for a Bilateral Leg Disability

Service connection for a bilateral leg disability was previously denied by the RO in a November 2007 rating decision on the basis that bilateral leg pain was not shown to have been manifested during service or shown to be related to service-connected pes planus.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the November 2007 rating decision that denied service connection for a bilateral leg disability included the Veteran's STRs that showed no complaint or manifestation of a bilateral leg disability.  Additional evidence included post-service private and VA treatment records that did similarly did not demonstrate a specific disability associated with the Veteran's legs.  A November 2006 VA examination noted that the Veteran had had complaints of shin splints, but these were diagnosed by history only and not shown to be chronic in nature.  

Evidence of record subsequent to the November 2007 rating decision includes the results of a VA compensation examination dated in September 2008.  At that time, the examiner rendered a diagnosis of posterior tibial tendonosis, bilaterally, with posterior tibial tendon dysfunction, worse on the left than on the right.  As the September 2008 examination report now identifies a bilateral leg disability, the application to reopen the previously denied claim of service connection is reopened.  Justus, 3 Vet. App. at 510.  

Having decided that the claim is reopened, the claim must now be considered on all of the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice to the Veteran.  The Veteran has been provided notice as to the requirements for service connection; he has made arguments throughout the instant appeal have been on the merits, and he had a full hearing on appeal before the undersigned in September 2012.  It is concluded, therefore, that there is no prejudice to the Veteran based on de novo review.  

As noted, the Veteran underwent a VA examination in September 2008.  At that time, the examiner concluded that the Veteran had chronic pain in the feet that was secondary to abnormal biomechanics (increased pronation) that caused overuse injury affecting the posterior tibialis muscle bilaterally.  The examiner went on to state that there was weakness of the posterior tibialis bilaterally with repetition secondary to his pes planus deformity.  The Board finds that this medical opinion is sufficient to establish that the Veteran has a bilateral leg disability, diagnosed as posterior tibialis tendonosis, resulting from overuse syndrome related to his service-connected pes planus.  Given this medical opinion, the Board finds that secondary service connection for posterior tibialis tendonosis is appropriate and the appeal is granted.  

Reopening Service Connection for a Bilateral Knee Disability

Service connection for a bilateral knee disability was previously denied by the RO in a November 2007 rating decision on the basis that a bilateral knee disability was not shown to have been related to service or to the Veteran's service-connected pes planus.  The Veteran did not appeal this determination, and, as noted, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  Evidence of record at the time of the November 2007 rating decision included the Veteran's STRs that showed no complaint or manifestation of a knee disorder.  Private and VA treatment records show that the Veteran had complaints of knee pain that he believed were related to his service-connected pes planus, but on examination in June 2007 the Veteran had no tenderness or swelling in the knees and range of motion was normal.  No medical opinion relating the Veteran's knee disorders to his service-connected disabilities was rendered.  

Evidence associated with the claims folder following the November 2007 rating decision includes VA outpatient treatment records.  In November 2006, it was noted that the Veteran suffered from chronic knee pain secondary to his flatfoot deformity aggravated with worn inserts.  X-ray studies dated in May 2007 and October 2008 document degenerative joint disease of both knees.  In a March 2009 VA examination, a VA examiner opined that it was less likely that the Veteran's pes planus had caused any strain of the knees.  In an April 2009 VA outpatient record, it was noted that the Veteran was inquiring whether his pes planus could accentuate his knee pain and knee arthritis.  The examiner stated that this was a possibility.  

The evidence associated with the claims file subsequent to the November 2007 rating decision includes references that the Veteran's pes planus may have aggravated his bilateral knee arthritis.  Although the March 2009 VA examiner addressed direct causation, the question of secondary service connection by aggravation was not addressed.  As such, the VA outpatient treatment records that support the possibility of service connection for knee disability by aggravation, the application to reopen the previously denied claim of service connection is reopened.  Justus, 3 Vet. App. at 510.  To this extent, the appeal is allowed.  

Reopening Service Connection for a Low Back Disability

Service connection for a low back disability was previously denied by the RO in a November 2007 rating decision on the basis that a lumbosacral spine disability was not demonstrated during service and that there was no demonstration of a chronic disorder to account for the Veteran's low back symptoms.  The Veteran did not appeal this determination, and, as noted, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  Evidence of record at the time of the November 2007 rating decision included the Veteran's STRs that showed no complaint or manifestation of a disorder of the low back.  Private and VA treatment records show that the Veteran had complaints of back pain that he believed were related to his service-connected pes planus.  In a November 2006 VA examination report, the Veteran complained that he had low back pain that he believed resulted from his service-connected pes planus, but the examiner at that time stated that was beyond the scope of the examination to comment on any possible relationship.  Thus, there is no medical opinion relating the Veteran's low back disorder to his service-connected disability.  

Evidence associated with the claims folder following the November 2007 rating decision includes VA outpatient treatment records.  In November 2006, it was noted that the Veteran suffered from chronic low back pain secondary to his flatfoot deformity aggravated with worn inserts.  X-ray studies dated in May 2007 and October 2008 document degenerative joint disease of the lumbosacral spine.  In a March 2009 VA examination, a VA examiner opined that it was less likely that the Veteran's pes planus had caused any strain of the low back.  No opinion regarding whether the pes planus could have aggravated the degenerative joint disease of the lumbosacral spine was rendered at that time.  

The evidence associated with the claims file subsequent to the November 2007 rating decision includes references that the Veteran's pes planus may have aggravated his lumbosacral spine arthritis.  Although the March 2009 VA examiner addressed direct causation, the question of secondary service connection by aggravation was not addressed.  As the VA outpatient treatment records that support the possibility of service connection for a low back disability by aggravation, the application to reopen the previously denied claim of service connection is reopened.  Justus, 3 Vet. App. at 510.  To this extent, the appeal is allowed.  

Increased Rating for Bilateral Pes Planus

Service connection for bilateral pes planus was granted by rating decision dated in September 2006, with a 10 percent initial evaluation being assigned under the provisions of Code 5276.  The Veteran requested an increased evaluation in correspondence dated in December 2009.  The 10 percent rating was continued until a February 6, 2012, VA examination after which the rating was increased to 30 percent.  As the Veteran continues to express dissatisfaction with the 30 percent rating, and it is less than the maximum under the applicable criteria, the claim remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran contends that his pes planus is more disabling than currently evaluated.  It is asserted in correspondence and during the Board hearing in September 2012 that his feet turned outward when he walked and that he had callous formations, spasms, and swelling of the feet.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, a 10 percent rating is warranted.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot (pes planus) manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59.  

Pursuant to the Veteran's December 2009 claim of increased rating, an examination was conducted by VA in January 2010.  At that time, he described having pain in the arches of both feet that he rated as 7 on a scale from 1 to 10 when he walked or stood.  He described no weakness or stiffness, but did state that he had swelling.  He had been using arch supports for the past three years, but these had stopped being effective to prevent the pain in his arches.  On examination, dorsalis pedis and posterior tibial pulses were palpable bilaterally.  Skin integrity was intact with color, texture, and turgor to be within normal limits.  There was no erythema or ecchymosis.  There was no joint effusion of either foot and no edema noted in either foot.  Muscle testing was 5/5 bilaterally for the dorsiflexors, plantarflexors, invertes and everters of the feet.  There was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  There was no antalgic gait and no callosities or skin breakdown.  There was no indication on the shoes of abnormal weight-bearing.  There were no hammertoes, high arches or claw foot deformity, but there was flat foot.  Upon weight-bearing, the Achilles tendon was in a rectus position.  The tendon could not be manipulated and there was no pain upon manipulation.  There was no hallux valgus and the Veteran was able to rise onto his toes with inversion of the calcaneus.  The calcaneus did invert to a rectus position.  The Veteran was able to rise on his heels without complaint.  Imaging showed significant pes planus deformity on the left and mild pes planus deformity on the right.  

VA outpatient treatment records dated in 2009 and 2010 primarily show that the Veteran continues to have complaints of pain in his feet, but records of treatment are primarily for disabilities unrelated to his pes planus disability.  

An examination was conducted by VA on February 6, 2012.  At that time the Veteran complained of constant pain along the bottom of both feet.  The pain was much worse upon weight-bearing.  He stated that he had some instability in his stance upon rising from a chair, but that this resolved when he "gains his balance."  He stated that walking up stairs was very painful and that he currently took Vicodin for leg, ankle and foot pain.  The Veteran was noted to have pain on use of both feet as well as on manipulation of the feet.  There was an indication of swelling on the left.  He did not have any characteristic calluses on either foot, but used arch supports for relief.  Extreme tenderness of the plantar surface of both feet was noted, but the tenderness was improved by the arch supports.  A decreased longitudinal arch was noted on weight-bearing.  There was objective evidence of marked deformity, shown as pronation, of the left foot.  This was also improved by orthotics.  There was no inward bowing, inward displacement, or spasm of the Achilles tendon.  The Veteran occasionally used a cane to aid in ambulation.  There was no impairment of function that was so diminished that the Veteran would be equally served by amputation with prosthesis.  Arthritis of the feet was noted, but it was not found that the Veteran's flatfoot condition impacted his ability to work.  The diagnosis was pes planus.  

Prior to February 6, 2012, the Veteran's pes planus was primarily manifested by pain on use of the feet, that was not completely relieved by arch supports.  The VA examination and outpatient treatment records did not document swelling of either foot or characteristic callosities.  As such, the criteria for a rating in excess of the assigned 10 percent were not demonstrated in the record.  On examination on February 6, 2012, the Veteran was noted to have objective evidence of marked deformity of the left foot as well as swelling of the left foot.  These symptoms clearly meet the criteria for the 30 percent rating that was assigned at that time.  The criteria for a rating in excess of 30 percent were not; however, demonstrated.  In this regard it is noted that there was no indication of by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation and the Veteran's symptoms were specifically noted to have been improved by orthopedic shoes or appliances.  While the Veteran testified that he has spasm of the feet, there is no objective evidence of spasm of the Achilles tendon that would meet the criteria for a 50 percent rating for pes planus.  Under these circumstances, the criteria for a rating in excess of the 30 percent assigned effective on February 6, 2012, have not been met and an increased rating is not warranted at this time.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's pes planus symptoms directly correspond to the schedular criteria for the 10 and 30 percent evaluations that have been assigned and there is no indication of additional functional impairment as a result of the Veteran's pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The impairment caused by the pes planus that was noted on the examination reports is specifically contemplated in the schedular rating criteria, and is the basis for the staged schedular ratings that recognize the increased impairment resulting from the Veteran's disability.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's pes planus, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not shown to be currently employed, his service-connected disabilities combine to 30 percent at this time and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable solely by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence having been submitted, the claim of service connection for a bilateral leg disability is reopened.  

Service connection for posterior tibialis tendonosis is granted.  

New and material evidence having been submitted, the claim of service connection for a bilateral knee disability is reopened.  

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  

Ratings for bilateral pes planus, in excess of 10 percent until February 6, 2012, and 30 percent thereafter, are denied.  



REMAND

As the Veteran's claims of service connection for bilateral knee and low back disabilities have been reopened, they must now be considered on a de novo basis.  The Veteran's main contention regarding these disabilities is that his service-connected pes planus is related to knee and low back disabilities.  While the RO did arrange for an examination to determine the validity of these contentions, the examination is inadequate, primarily because it does not address the question of whether the disabilities were aggravated, or increased in severity beyond the nature progress of the disease, by the service-connected pes planus.  

Accordingly, the issues of service connection for bilateral knee and low back disabilities are REMANDED for the following actions:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his bilateral knee and low back disorders.  The examiner should be requested to render the following opinions regarding whether it is at least as likely as not (probability 50 percent of more) that:

a.  the right knee disorder is aggravated by service-connected pes planus.  

b.  the left knee disorder is aggravated by service-connected pes planus.  

c.  the lumbosacral spine disorder is aggravated by service-connected pes planus.  

The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for bilateral knee and low back disabilities.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


